Citation Nr: 1342203	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to February 1990 and from May 1990 to July 1991 in the United States Air Force.   He also served in the United States Air Force Reserve from July 1991 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional medical opinion is necessary in this case.  The Veteran was afforded a VA examination in May 2008, but the examiner inaccurately stated that June 1982 in-service X-rays of the right shoulder were negative after the occurrence of an injury when a wooden crate hit the Veteran's neck and right shoulder.  A review of the June 1982 in-service X-rays of the right shoulder actually reveals an assessment of a "probable rotator cuff tear."  In addition, the VA examiner provided a detailed rationale as to why the current cervical spine and right shoulder disorders were not related to the in-service June 1982 injury, but then inexplicably concluded that he "can not resolve this issue without resorting to mere speculation."  

Moreover, in light of conflicting medical opinions of record, the Board believes that an additional VA medical opinion from an orthopedic surgeon or neurosurgeon specialist would be helpful in resolving the issue of etiology for the Veteran's cervical spine and right shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, as discussed above, the May 2008 VA examiner implied that the Veteran's current cervical spine and right shoulder disorders are not related to the June 1982 in-service injury.  Specifically, the May 2008 VA examiner indicated that the Veteran had age-related arthritis, as opposed to traumatic arthritis, and the Veteran himself reported no continuity of symptoms for decades.  The May 2008 VA examiner followed up with a conclusion that was ultimately speculative.  In contrast, in a February 2009 private report, Dr. A.R., MD., (initials used to protect privacy) opined "there was possibility of neck pain originating from old military injury 27 years ago."  Also, in a February 2010 Kaiser Permanente report from Dr. S.M., MD., (initials used to protect privacy), it was assessed that the Veteran has right shoulder chronic impingement with acromioclavicular arthritis and right-sided cervical radiculopathy which "have their origin in 1982 with an injury while in the military."  Dr. S.M. further noted that, although the Veteran had no pain or symptoms for 20 plus year thereafter, the Veteran had a recurrence and exacerbation of those original injuries while working as a mechanic at BART (Bay Area Rapid Transit).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder and Virtual VA folder for a clarifying VA opinion as to the nature and etiology of the Veteran's current cervical spine and right shoulder disorders.  To the extent possible, the opinion should be obtained from a VA orthopedic surgeon or neurosurgeon specialist.  An actual examination is only necessary if the examiner finds that one is needed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine whether it is at least as likely as not that the Veteran's current cervical spine and right shoulder disorders began during service or are related to any incident of service, to include the documented June 1986 in-service injury.  

In making this determination, the examiner should consider the conflicting medical opinions of record:  The May 2008 VA examiner implied that the Veteran's current cervical spine and right shoulder disorders are not related to the June 1982 in-service injury.  Specifically, the May 2008 VA examiner reflected that the Veteran had age-related arthritis, as opposed to traumatic arthritis, and the Veteran himself reported no continuity of symptoms for decades.  The May 2008 VA examiner followed up with a conclusion that was ultimately speculative.  

In contrast, in a February 2009 private report, Dr. A.R., MD., (initials used to protect privacy) opined "there was possibility of neck pain originating from old military injury 27 years ago."  Also, in a February 2010 Kaiser Permanente report from Dr. S.M., MD., (initials used to protect privacy) it was assessed that the Veteran has right shoulder chronic impingement with acromioclavicular arthritis and right-sided cervical radiculopathy which "have their origin in 1982 with an injury while in the military."  Dr. S.M. further noted that, although the Veteran had no pain or symptoms for 20 plus year thereafter, the Veteran had a recurrence and exacerbation of those original injuries while working as a mechanic at BART (Bay Area Rapid Transit).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, both service connection issues on appeal should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

